Citation Nr: 0216817	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.

2.  Entitlement to Dependents' Education Assistance pursuant 
to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966 and from April 1969 to May 1988.  The veteran died in 
September 2000; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action in 
which the RO denied the claims on appeal.  The appellant was 
sent notice of that decision later that same month.  A 
notice of disagreement was received in November 2000 and a 
statement of the case was issued in January 2001.  A 
substantive appeal was received from the appellant in August 
2001.  


FINDINGS OF FACT

1.  All relevant notification and development action needed 
to render a fair decision on each of the claims on appeal 
has been accomplished.

2.  At the time of the veteran's death in September 2000, 
service connection was in effect for hypertension, 
dermatitis of the left leg, and post operative residuals of 
left shoulder separation, each evaluated as 10 percent 
disabling; as well as status post dislocation of the left 
little finger, evaluated as noncompensable.

3.  The veteran's death certificate lists the immediate 
cause of death as cardiorespiratory arrest due to, or as a 
consequence of metastatic cholangiocarcinoma.  The 
underlying causes were noted to be pancreatic pseudocyst and 
pulmonary embolism.  

4.  While the veteran may be presumed to have been exposed 
to Agent Orange during his Vietnam service, neither 
cholangiocarcinoma, pancreatic cancer, nor pulmonary 
embolism is among the diseases for which the Secretary of VA 
has determined that a positive association with Agent Orange 
exposure exists.  

5.  Neither cholangiocarcinoma, pancreatic cancer, nor 
pulmonary embolism was first manifested in service; no 
malignant tumor was manifested within one year following the 
veteran's discharge from active duty; and none of the 
disabilities listed on the veteran's death certificate is 
otherwise shown to have been related to service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.   38 U.S.C.A. 
§§  3500, 3501 (West 1991 & Supp. 2002); 38 C.F.R. § 3.807 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light of above, the Board finds 
that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on these claims has been accomplished.

In the January 2001 statement of the case, and July 2002 
supplemental statement of the case, and correspondence, the 
RO has notified the appellant and her representative of the 
law and regulations governing entitlement to the benefit she 
seeks, the evidence that would substantiate her claim, and 
the evidence which has been considered in connection with 
her appeal.  The RO, in May 2002, provided to the appellant 
and her representative notice of the obligations of VA and 
claimants pursuant thereto, and invited her to submit 
information and evidence concerning her claim.  Thus, the 
Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support her 
claim, and provided ample opportunity to submit information 
and evidence.  In light of the above, and in view of the 
fact that there is no indication that there is any existing, 
potentially relevant evidence to obtain, the Board also 
finds that the statutory and regulatory requirement that the 
VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA is not at issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding request for a 
hearing.  Further, the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, to include 
obtaining VA and private medical records from facilities 
identified by the appellant.  In fact, it appears that all 
existing evidence pertinent to the claim has been associated 
with the claims file.  The Board notes that neither the 
appellant nor her representative has identified, and there 
is otherwise no indication that there exists, any pertinent 
evidence that is necessary for a fair adjudication of the 
claim on appeal that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal, at this juncture, without 
accomplishing any additional development and/or notification 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Background

The veteran died in September 2000.  The death certificate 
listed the immediate cause of death as cardiorespiratory 
arrest due to, or as a consequence of metastatic 
cholangiocarcinoma.  The underlying causes were noted to be 
pancreatic pseudocyst and pulmonary embolism.  The veteran's 
service medical records do not establish a diagnosis or 
treatment for carcinoma in any form.  The reports of a VA 
examinations, conducted in January 1989 and April 1992, show 
no diagnosis of carcinoma of any form.  

Hospital reports from Jackson Hospital, dated from June to 
September 2000 show that the veteran was hospitalized in 
June 2000 for what was thought to be acute and chronic 
pancreatitis with pseudocyst.  He had acute renal failure 
due to dehydration.  During hospitalization he was found to 
have persistent sinus tachycardia, which was thought to be 
secondary to his underlying medical problems.  In August 
2000 he was also thought to have possible infectious 
endocarditis.  Echocardiograms showed normal left 
ventricular size with ejection fraction of 50-60 percent.  
There was no evidence of hypertensive heart disease.  A 
report of consultation, dated August 27, 2000 indicates that 
the veteran's metastatic carcinoma was pancreatic in origin.  
A report of consultation, dated September 1, 2000, notes an 
impression of acute respiratory failure, history of 
pulmonary embolism, and pancreatic carcinoma with 
metastasis.  On September [redacted], 2000, he died of 
cardiorespiratory arrest due to cholangiocarcinoma.

At the time of the veteran's death, service connection was 
in effect for hypertension, dermatitis of the left leg, and 
post operative residuals of left shoulder separation, each 
evaluated as 10 percent disabling; as well as status post 
dislocation of the left little finger, evaluated as 
noncompensable.  


II.  Analysis

A.  Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).

Regarding the appellant's contention that the veteran's 
death is due to in-service Agent Orange exposure, the Board 
notes that if a veteran was exposed to a herbicide agent (to 
include Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, 
which, among other things, provides a presumption of 
exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam Era (reversing the holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed).  As the new provision is liberalizing, it is 
applicable to the issue on appeal.  Karnas, 1 Vet. App. at 
312-13.

While, under the legal authority cited to above, the veteran 
is presumed to have been exposed to Agent Orange during his 
Vietnam service, neither pancreatic cancer nor 
cholangiocarcinoma are among the diseases enumerated under 
38 C.F.R. § 3.309(e).  Moreover, VA, under the authority of 
the Agent Orange Act of 1991, has specifically determined 
that a presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for gastrointestinal tumors.  
See 64 Fed. Reg. 59232 (November 2, 1999).  Based on studies 
reviewed by the National Academy of Sciences (NAS), the 
notice in the Federal Register stated that "on the basis of 
all evidence available, the Secretary has found that the 
credible evidence against an association between 
gastrointestinal tumors (stomach cancer, pancreatic cancer, 
colon cancer, and rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  Id.  Hence, presumptive 
service connection due to Agent Orange exposure is not 
available to the appellant. 

Notwithstanding the presumptive provisions noted above, the 
Board notes that connection for claimed residuals of 
exposure to Agent Orange also may be established by showing 
that a disorder resulting in disability or death is, in 
fact, causally linked to such exposure.  See Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) 
and 1116, and 38 C.F.R. § 3.303.  In this case, however, 
there is simply is no medical evidence whatsoever to suggest 
that either the pancreatic cancer or cholangiocarcinoma 
resulting in the veteran's death is in any way related to 
Agent Orange exposure in-service.  

Finally, the Board finds that the record presents no other 
basis for a grant of service connection for the conditions 
resulting in the veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp 2002).  
Service connection may be presumed for malignant tumors 
manifested to a compensable degree within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury, 
to include aggravation of a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
this case, however, there is no medical indication that 
neither pancreatic cancer, cholangiocarcinoma, or pulmonary 
embolism was present in service, that a malignant tumor was 
manifested within the first post-service year (cancer was 
first shown more than 10 years after discharge from 
service); or that any of the conditions listed on the 
veteran's death certificate was otherwise related to service 
or to a service-connected disability.  As such, there simply 
is no competent evidence of a nexus between the veteran's 
service and his cause of death. 

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was a result of service-
specifically, Agent Orange exposure therein.  However, as a 
layperson without the appropriate medical training or 
expertise, she simply is not competent to render a probative 
opinion on a medical matter, such as whether a relationship 
between the diseases causing the veteran's death and his 
military service actually exists.  See 38 C.F.R. 
§ 3.159(a)(1) (defining competent medical evidence); Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Here, 
however, the appellant has neither presented, nor alluded to 
the existence of, any competent medical evidence to support 
her assertions.    

Under the circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991). 

B.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the 
Armed Forces and now is, and, for a period of more than 90 
days, has been listed by the Secretary concerned as missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 
38 C.F.R. 3.807 (2002).

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in September 
2000, his combined disability rating was 30 percent.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, 
therefore, must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).



ORDER

Service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure, is denied.

The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

